DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is directed to a computer readable medium which can be construed to cover transitory computer readable media like signals;  the specification does not provide a limiting definition. Amending the term "computer readable medium" to --non-transitory computer readable medium-- would overcome this rejection.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by non patent literature Desai, A.P. et al, “A Window to your Smartphone: Exploring Interaction and Communication in immersive VR with Augmented Virtuality”, 2017 14th Conference on Computer and Robot Vision (IEEE), pp. 217-224 (“Desai” hereafter).
Regarding claim 1, Desai discloses a system for displaying a mobile device screen, comprising:  a head mounted display for displaying a first content to a user;  a video camera mounted on the head mounted display, the video camera operable to capture a video image of a scene in front of the user (“A major drawback of most Head Mounted Displays (HMDs) used in immersive Virtual Reality (VR) is the visual and social isolation of users from their real-world surroundings while wearing these headsets. This partial isolation of users from the real-world might hinder social interactions with friends and family. To address this issue, we present a new method to allow people wearing VR HMDs to use their smartphones or tablets without removing their HMDs. To do this, we augment the scene inside the VR HMD with a view of the user's device so that the user can interact with the device without removing the headset. The idea involves the use of additional cameras, such as the Leap Motion device or a high-resolution RGB camera to capture the user's realworld surrounding and augment the virtual world with the content displayed on the smartphone screen”, abstract, p. 217); “Leap Motion is attached to Oculus Rift DK2 device as shown in the Figure l(a) using a Universal VR Dev Mount [36]. The smartphone device used was a One Plus One with 3 GB of RAM, Qualcomm Snapdragon 801 Quad-core processor, 5.5 inches of display and 1080 x 1920 pixels ( 401 PPI pixel density) screen resolution”, p. 219-220);  

a region detection processor operable to detect a screen region of the captured video image comprising a mobile device screen; and  an image processor operable to replace a corresponding region of the displayed first content in the head mounted display with the detected screen region of the captured video image comprising the mobile device screen (“The first step to augment the scene inside the VR HMD with a view of the user's device is to accurately detect the edges of the smartphone in real-time. A smartphone is a texture-less object, in the sense that it lacks any repeatable or constant image patterns on its screen and/or surface, that can be used by existing keypoint-based approaches to detect and track it. As keypoint-based approaches like SIFT [14], SURF [15] or ORB [16] could not be used, we decided to explore edge-based object detection to detect the smartphone in real-time and designed an algorithm using some basic image processing. The designed algorithm could successfully detect the smartphone in the Leap Motion images, but at the cost of a high number of incorrect detections (high false positive rate). We then decided to explore the use of machine learning approaches to improve the specificity of our system while maintaining a high recall rate. In sum, we first processed the images obtained from the Leap Motion device using standard image processing techniques for smartphone detection. Then, we identified and extracted several unique features (attributes) from the processed image, and gave these features to the statistical model to discriminate between correctly or incorrectly detected smartphone in the image. Once the smartphone is detected, the VR scene is augmented with the view of the user's smartphone based on the classifier's output”, p 218).
Regarding claim 2, Desai discloses the region detection processor is operable to detect the screen region of the captured video image comprising a mobile device screen responsive to the brightness of a candidate screen region in the captured image (“In our case, instead of searching the entire image for the smartphone, we relied on a unique finding that helped us localize the smartphone: The Leap Motion device is basically an Infrared (IR) Camera that relies on the reflected IR light back to its sensors to detect user's hands. We noticed that whenever an object which has a reflective surface such as the smartphone is held in front of the Leap Motion device, it produces a blob with high brightness (which we call smartphone's speckle) as seen in Figure 3(a). We used this unique property to localize the smartphone in the Leap Motion image”, p. 220).
Regarding claim 5, Desai discloses a control correlator arranged to discount as a candidate screen region any light source having one or more selected from the list consisting of:  i. a colour; and  ii. a position,  corresponding to a light emitting control device currently associated with the first content source (“Also, our IBSD algorithm assumes that users will position their smartphone in front of the HMO in such a way that they can read and/or view the smartphone's screen correctly, i.e., the smartphone's screen is facing the HMD”, p. 220).
Regarding claim 8, Desai discloses the image processor is operable to select the region of the displayed first content in the head mounted display to be replaced with the corresponding screen region of the captured video image by transposing the location of the screen within the captured video image to a corresponding location within a display of the head mounted display (“The VR application was designed using the Unity game engine. Cubes of different colors were placed at random locations in the VR space and a Unity Quad object, which changed shape according to the detected smartphone, was used to display the smartphone's screenshots”, p. 220; “The system is also able to map the images obtained from smartphone's screen to the smartphone displayed in the VR space, and our initial testing showed that user can operate their smartphone device without having to remove their HMD device”, p. 222).
Claims 12 & 13 are directed to the method implemented by the systems of claims 1 & 2 respectively and are rejected for the same reasons as claims 1 & 2 respectively.
Claim 15 is directed to an article of manufacture containing code that implements the system of claim 1 and is rejected for the same reasons as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai, A.P. et al, “A Window to your Smartphone: Exploring Interaction and Communication in immersive VR with Augmented Virtuality”, 2017 14th Conference on Computer and Robot Vision (IEEE), pp. 217-224  (“Desai” hereafter) in view of Hensen (pub. no. 20150363976).
Regarding claims 9 & 10, it is noted that Desai does not disclose a stereoscopic HMD with a predetermined relative offset to generate parallax and where the offset is selected by a distance value obtained by a processor.  Hensen however, teaches a stereoscopic HMD with a predetermined relative offset to generate parallax and where the offset is selected by a distance value obtained by a processor (“The head-mounted display 101 includes a stereoscopic display 201, comprising a left display 202 and a right display 203. Manually operable display controls 204 are also provided on the head-mounted display 101 to allow manual adjustment of brightness, contrast, focus, diopter, and the field of view etc. of the stereoscopic display 201”, [0046]; “As described previously, in the present embodiment, the texture server 206 stores fully panoramic left and right textures. If the bandwidth available is sufficient, these full panoramas can be fetched by texture fetching processor 406, decoded by decoder 408 and stored in texture buffer 409. Alternatively, texture fetching processor 406 can employ a predictive approach to fetching only a portion of each of the required left and right textures, in which the portion retrieved from the texture server 206 is sufficient to take into account any changes in the orientation of image generation device 301 before the next update of the texture buffer 409. It will therefore be appreciated that reference to "textures" made herein that are stored in the texture buffer 409 means textures which can be either fully panoramic if sufficient bandwidth is available, or textures which are not fully panoramic but sufficient in extent to take into account changes in orientation. The methods of requesting the appropriate textures in this way will be described further with reference to FIGS. 20 and 24”, [0065]; “The output of orientation estimation processor 405--the prediction of the next orientation of image generation device 301--is provided to a viewpoint control processor 410 which calculates the appropriate adjustments to the properties of the left and right viewpoints in a rendering processor 412. In the present embodiment, the viewpoint controller 410 can adjust both the orientation of the viewpoint, in response to predictions received from the orientation estimation processor 405, and the field of view used when rendering, based on adjustments received from a field of view control 411, which forms part of the display controls 204. In this way, a wearer of the head-mounted display 101 can choose the field of view for the stereoscopic imagery presented to them. The process carried out by the viewpoint controller 410 to effect these adjustments to the rendering processor 412 are described further with reference to FIG. 15”, [0067]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.  Here both Desai and Hensen are directed to displaying a virtual reality in a HMD.  To use a stereoscopic HMD with an adjustable offset as taught by Hensen would be to improve a similar device in the same way.  Therefore, it would have been obvious to a person having ordinary in the art as of the effective filing date of the claimed invention to modify the Desai invention to use the stereoscopic HMD as taught by Desai. To do so would increase the verisimilitude of the simulation thereby increasing the perceived entertainment value.
Allowable Subject Matter
Claims 3, 4, 6, 7, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached “Notice of References Cited” for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715